 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 1 of 21 Page ID #:1



     BURSOR & FISHER, P.A.
 1   Yeremey Krivoshey (State Bar No. 295032)
 2   Brittany S. Scott (State Bar No. 327132)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ykrivoshey@bursor.com
 5           bscott@bursor.com
 6
     BURSOR & FISHER, P.A.
 7   Scott A. Bursor (State Bar No. 276006)
     2665 S. Bayshore Dr., Suite 220
 8   Miami, FL 33133-5402
 9   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
10   E-Mail: scott@bursor.com
11   Attorneys for Plaintiff
12
13
                           UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16   ERIN WEILER, on behalf of herself and      Case No.   2:20-cv-3496
     all others similarly situated,
17                                              CLASS ACTION COMPLAINT
                                   Plaintiff,
18         v.
19                                              JURY TRIAL DEMANDED
     COREPOWER YOGA LLC,
20
                                Defendant.
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 2 of 21 Page ID #:2




 1         Plaintiff Erin Weiler (“Plaintiff”) brings this action individually and on behalf
 2   of all others similarly situated, against Defendant CorePower Yoga, LLC
 3   (“CorePower” or Defendant”). Plaintiff makes the following allegations upon
 4   information and belief, except as to allegations specifically pertaining to herself,
 5   which are based on their personal knowledge.
 6                                          PARTIES
 7         1.     Plaintiff Erin Weiler is a citizen of California, residing in Los Angeles,
 8   California. Ms. Weiler was a member at Defendant’s CorePower Yoga Studios,
 9   paying $169 per month on a month-to-month basis. Plaintiff has been a month-to-
10   month member since February 2020. On February 21, 2020, Defendant charged
11   Plaintiff’s credit card in the full amount of her month-to-month membership and her
12   annual member charge - $169 – for the period of February 21 through March 21,
13   2020. On March 16, 2020, however, Defendant closed all of its CorePower Yoga
14   Studios nationwide, including the CorePower Yoga Studio in Los Angeles, CA that
15   Plaintiff attended. On March 21, 2020, Defendant attempted to further charge
16   Plaintiff $84.00 for her membership from March 21 through April 21, despite the
17   fact that Defendant’s Studios remained closed and were set to be closed for the
18   foreseeable future. Plaintiff promptly notified Defendant that it was not authorized
19   to charge the $84.00 to her credit card. Defendant refused to freeze the charge, and
20   continued to charge Plaintiff’s credit card on a daily basis, until Plaintiff was forced
21   to cancel her credit card to avoid the fraudulent charge. Defendant has retained the
22   full amount of her membership even though Plaintiff does not have access to any of
23   Defendant’s Yoga Studios. Further, Defendant has not refunded Plaintiff any part of
24   her monthly fee for March 16 through March 21, 2020, when Defendant’s Yoga
25   Studios were closed. Plaintiff signed up for Defendant’s month-to-month
26   membership with the belief and on the basis that she would have daily access
27   Defendant’s Yoga Studios. Plaintiff would not have paid for the membership, or
28
     CLASS ACTION COMPLAINT                                                                 1
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 3 of 21 Page ID #:3



 1   would not have paid for it on the same terms, had she known that she would not have
 2   access to any of Defendant’s Yoga Studios. Plaintiff continues to face imminent
 3   harm, as Defendant retains its customers’ monthly fees while all of its Yoga Studios
 4   remain closed.
 5        2.      Defendant CorePower Yoga, LLC is a Colorado corporation located and
 6   headquartered in Denver, Colorado. Defendant is the operator of over 200 yoga
 7   studios nationwide, including 60+ Yoga Studios in California. Defendant claims that
 8   its yoga studios provide “a yoga fitness experience like no other.”1
 9                              JURISDICTION AND VENUE
10         3.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
11   1332(d)(2)(A) because this case is a class action where the aggregate claims of all
12   members of the proposed class are in excess of $5,000,000, exclusive of interest and
13   costs, and most members of the proposed nationwide class are citizens of states
14   different from the states of Defendant.
15         4.     This Court has personal jurisdiction over Defendant because Defendant
16   conducts substantial business within California such that Defendant has significant,
17   continuous, and pervasive contacts with the State of California. Defendant is
18   registered to do business in the State of California.
19         5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the
20   challenged fee practices have been committed in this District and because Plaintiff
21   resides and suffered the alleged harm in this District.
22                    FACTS COMMON TO ALL CAUSES OF ACTION
23         6.     Defendant CorePower has made the unconscionable decision to keep its
24   thousands of customer’s monthly membership fees while closing 100 percent of its
25   Yoga Studios as the novel coronavirus, COVID-19, rages throughout the world and
26   the United States economy has gone into a deep recession.
27   1
      https://www.corepoweryoga.com/yoga-fitness-experience (last accessed April 13,
28   2020).

     CLASS ACTION COMPLAINT                                                            2
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 4 of 21 Page ID #:4



 1
           7.    Defendant is the operator of more than 200 Yoga Studios throughout
 2
     the United States, of which over 60 are located cities in California.2 Defendant
 3
     promises consumers that its “yoga classes, teachers and yoga studio network are
 4
     there to welcome you when you’re ready for a yoga fitness experience unlike any
 5
     other.”3 To use Defendant’s Yoga Studios, all of Defendant’s members sign up for a
 6
     month-to-month membership called the “Black Tag” membership, or a day pass.
 7
     Both passes assure members that Defendant will be “there to welcome you when
 8
     you’re ready for a yoga fitness experience unlike any other.”4
 9
           8.    To sign up for Defendant’s memberships, customers provide
10
     Defendant with their credit card information. Defendant then automatically charges
11
     its customers’ cards, as payments are due on a monthly basis.
12
     //
13
     //
14
     //
15
     //
16
     //
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
     2
25    Id.; see also https://www.corepoweryoga.com/yoga-studio/all-locations (last
     accessed April 13, 2020).
26   3
       https://www.corepoweryoga.com/yoga-studio/all-locations (last accessed April 13,
27   2020).
     4
28     Id.

     CLASS ACTION COMPLAINT                                                             3
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 5 of 21 Page ID #:5



 1
           9.     On March 16, 2020, Defendant closed all of its Yoga Studios:
 2
     Defendant has not refunded any consumers for their lost membership access.
 3
     Instead, it has retained the fees for the time period between March 16 and present.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

     CLASS ACTION COMPLAINT                                                            4
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 6 of 21 Page ID #:6



 1
           10.    Further, Defendant continued to charge members dues during the period
 2
     in which Defendant’s Yoga Studios were closed. For instance, in a message to
 3
     Plaintiff, Defendant stated that it would charge her $84 despite the fact that its
 4
     studios were closed:
 5
 6
 7
 8
 9
10
11
12
13
14
15
           11.    Plaintiff seeks relief in this action individually, and on behalf of all of
16
     Defendant’s customers in California that have paid or were charged fees while
17
     Defendant’s Yoga Studios were closed for Defendant’s violations of the California
18
     Consumer Legal Remedies Act (“CLRA”), Civil Code §§ 1750, et seq., Unfair
19
     Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq., False Advertising
20
     Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq., for breach of express warranties,
21
     negligent misrepresentation, fraud, unjust enrichment, money had and received,
22
     conversion, breach of contract.
23
                              CLASS ACTION ALLEGATIONS
24
           12.    Plaintiff brings this action as a class action under Federal Rule of Civil
25
     Procedure 23 on behalf of a Class consisting of all of Defendant’s members
26
     nationwide that were charged dues for a period of time when Defendant’s Yoga
27
     Studios were closed.
28

     CLASS ACTION COMPLAINT                                                                5
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 7 of 21 Page ID #:7



 1          13.    Plaintiff also seeks to represent a subclass defined as all members of the
 2   Class who are members at a Yoga Studio in California (the “California Subclass”).
 3          14.    Excluded from the Class are persons who made such purchase for the
 4   purpose of resale. Also excluded are Defendant and their affiliates, parents,
 5   subsidiaries, employees, officers, agents, and directors, as well as any judicial
 6   officers presiding over this matter and the members of their immediate families and
 7   judicial staff.
 8          15.    Plaintiff reserves the right to amend or modify the Class definition with
 9   greater specificity or further division into subclasses or limitation to particular issues
10   as discovery and the orders of this Court warrant.
11          16.    Members of the Class are so numerous that their individual joinder
12   herein is impracticable. On information and belief, members of the Class number in
13   the tens or hundreds of thousands. The precise number of Class Members and their
14   identities are unknown to Plaintiff at this time but may be determined through
15   discovery. Class Members may be notified of the pendency of this action by mail
16   and/or publication through the membership records of Defendant.
17          17.    Common questions of law and fact exist as to all Class members and
18   predominate over questions affecting only individual Class members. Common legal
19   and factual questions include, but are not limited to whether Defendant has breached
20   its contract with its customers and whether its actions are fraudulent and unlawful.
21          18.    Plaintiff’s claims are typical of the claims of the Class in that she
22   purchased the CorePower memberships in reliance on the representations and
23   warranties described above, and suffered a loss as result of those purchases.
24          19.    Plaintiff is an adequate representative of the Class because her interests
25   do not conflict with the interests of the Class Members she seeks to represent, she
26   has retained competent counsel experienced in prosecuting class actions, and she
27   intends to prosecute this action vigorously. The interests of Class Members will be
28   fairly and adequately protected by Plaintiff and her counsel.

     CLASS ACTION COMPLAINT                                                                6
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 8 of 21 Page ID #:8



 1          20.    The class mechanism is superior to other available means for the fair
 2   and efficient adjudication of the claims of the Class Members. Each individual Class
 3   Member may lack the resources to undergo the burden and expense of individual
 4   prosecution of the complex and extensive litigation necessary to establish
 5   Defendant’s liability. Individualized litigation increases the delay and expense to all
 6   parties and multiplies the burden on the judicial system presented by the complex
 7   legal and factual issues of this case. Individualized litigation also presents a
 8   potential for inconsistent or contradictory judgments. In contrast, the class action
 9   device presents far fewer management difficulties and provides the benefits of single
10   adjudication, economy of scale, and comprehensive supervision by a single court on
11   the issue of Defendant’s liability. Class treatment of the liability issues will ensure
12   that all claims and claimants are before this Court for consistent adjudication of the
13   liability issues
14
                                           COUNT I
15                 Violation of California’s Consumers Legal Remedies Act,
                             California Civil Code §§ 1750, et seq.
16
                                    (Injunctive Relief Only)
17           21.   Plaintiff hereby incorporates by reference the allegations contained in
18   all preceding paragraphs of this complaint.
19           22.   Plaintiff brings this claim individually and on behalf of members of the
20   proposed Class against Defendant. Plaintiff also brings this claim individually and
21   on behalf of members of the proposed California Subclass against Defendant.
22           23.   Plaintiff and Class members are consumers who paid fees for use of
23   Defendant’s Yoga Studios for personal, family or household purposes. Plaintiff and
24   the Class are “consumers” as that term is defined by the CLRA in Cal. Civ. Code §
25   1761(d).
26
27
28

     CLASS ACTION COMPLAINT                                                                 7
 Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 9 of 21 Page ID #:9



 1          24.   Defendant’s Yoga Studio access that Plaintiff and Class members
 2   purchased from Defendant was a “service” within the meaning of Cal. Civ. Code §
 3   1761(b).
 4          25.   Defendant’s actions, representations, and conduct have violated, and
 5   continue to violate the CLRA, because they extend to transactions that intended to
 6   result, or which have resulted in, the sale of services to consumers.
 7          26.   Defendant’s advertising that consumers would have access to its Yoga
 8   Studios upon paying a membership fee is false and misleading to a reasonable
 9   consumer, including Plaintiff, because Defendant in fact closed all of its Yoga
10   Studios while continuing to retain and charge consumers for Yoga Studio
11   memberships.
12          27.   California’s Consumers Legal Remedies Act, Cal. Civ. Code §
13   1770(a)(5), prohibits “[r]epresenting that goods or services have sponsorship,
14   approval, characteristics, ingredients, uses, benefits, or quantities which they do not
15   have or that a person has a sponsorship, approval, status, affiliation, or connection
16   which he or she does not have.” By engaging in the conduct set forth herein,
17   Defendant violated and continue to violate Section 1770(a)(5) of the CLRA, because
18   Defendant’s conduct constitutes unfair methods of competition and unfair or
19   fraudulent acts or practices, in that Defendant misrepresent the particular
20   characteristics, benefits and quantities of the services.
21          28.   Cal. Civ. Code § 1770(a)(7) prohibits representing that goods or
22   services are of a particular standard, quality, or grade, or that goods are of a
23   particular style or model, if they are of another. By engaging in the conduct set forth
24   herein, Defendant violated and continues to violate Section 1770(a)(7) of the CLRA,
25   because Defendant’s conduct constitutes unfair methods of competition and unfair or
26   fraudulent acts or practices, in that Defendant misrepresents the particular standard,
27   quality or grade of the services.
28

     CLASS ACTION COMPLAINT                                                              8
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 10 of 21 Page ID #:10



 1          29.   Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or
 2   services with intent not to sell them as advertised.” By engaging in the conduct set
 3   forth herein, Defendant violated and continues to violate Section 1770(a)(9), because
 4   Defendant’s conduct constitutes unfair methods of competition and unfair or
 5   fraudulent acts or practices, in that Defendant advertises services with the intent not
 6   to sell the services as advertised.
 7          30.   Plaintiff and the Class acted reasonably when they purchased
 8   Defendant’s Yoga Studio membership on the belief that Defendant’s representations
 9   were true and lawful.
10          31.   Plaintiff and the Class suffered injuries caused by Defendant because:
11   (a) they would not have purchased or paid for Defendant’s Yoga Studio
12   memberships absent Defendant’s representations and omission of a warning that it
13   would retain and charge membership fees while its Yoga Studios nationwide are
14   closed; (b) they would not have purchased Yoga Studio memberships on the same
15   terms absent Defendant’s representations and omissions; (c) they paid a price
16   premium for Defendant’s Yoga Studio membership based on Defendant’s
17   misrepresentations and omissions; and (d) Defendant’s Yoga Studio memberships
18   did not have the characteristics, benefits, or quantities as promised.
19          32.   Under California Civil Code § 1780(a), Plaintiff and members of the
20   Class seek injunctive and equitable relief for Defendant’s violations of the CLRA.
21   Plaintiff has mailed an appropriate demand letter consistent with California Civil
22   Code § 1782(a). If Defendant fails to take corrective action within 30 days of receipt
23   of the demand letter, Plaintiff will amend her complaint to include a request for
24   damages as permitted by Civil Code § 1782(d).
25          33.   Wherefore, Plaintiff seeks injunctive and equitable relief for these
26   violations of the CLRA.
27
28

     CLASS ACTION COMPLAINT                                                               9
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 11 of 21 Page ID #:11



 1                                      COUNT II
 2                  Violation of California’s Unfair Competition Law,
                  California Business & Professions Code §§ 17200, et seq.
 3
           34.    Plaintiff hereby incorporates by reference the allegations contained in
 4
     all preceding paragraphs of this complaint.
 5
           35.    Plaintiff brings this claim individually and on behalf of the members of
 6
     the proposed Class against Defendant. Plaintiff also brings this claim individually
 7
     and on behalf of members of the proposed California Subclass against Defendant.
 8
           36.    Defendant is subject to California’s Unfair Competition Law, Cal. Bus.
 9
     & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
10
     competition shall mean and include unlawful, unfair or fraudulent business practices
11
     and unfair, deceptive, untrue or misleading advertising ….”
12
           37.    Defendant’s advertising that its Yoga Studios members would have
13
     access to its Yoga Studios upon paying a membership fee is false and misleading to a
14
     reasonable consumer, including Plaintiff, because Defendant in fact closed all of its
15
     Yoga Studios while continuing to retain its membership fees and charge its
16
     customers for Yoga Studio memberships.
17
           38.    Defendant’s business practices, described herein, violated the
18
     “unlawful” prong of the UCL by violating the CLRA, the FAL, and other applicable
19
     law as described herein.
20
           39.    Defendant’s business practices, described herein, violated the “unfair”
21
     prong of the UCL in that its conduct is substantially injurious to consumers, offends
22
     public policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity
23
     of the conduct outweighs any alleged benefits. Defendant’s advertising and its
24
     retention of membership fees while its Yoga Studios are closed is of no benefit to
25
     consumers.
26
27
28

     CLASS ACTION COMPLAINT                                                            10
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 12 of 21 Page ID #:12



 1         40.    Defendant violated the fraudulent prong of the UCL by misleading
 2   Plaintiff and the Class to believe that they would only owe fees when they would
 3   have access to Defendant’s Yoga Studios.
 4         41.    Plaintiff and the Class acted reasonably when they signed up for
 5   memberships based on the belief that they would only owe fees when Defendant’s
 6   Yoga Studios were open and accessible.
 7         42.    Plaintiff and the Class lost money or property as a result of Defendant’s
 8   UCL violations because (a) they would not have purchased or paid for Defendant’s
 9   Yoga Studio memberships absent Defendant’s representations and omission of a
10   warning that it would retain membership fees while all Yoga Studios nationwide are
11   closed; (b) they would not have purchased Yoga Studio memberships on the same
12   terms absent Defendant’s representations and omissions; (c) they paid a price
13   premium for Defendant’s Yoga Studio membership based on Defendant’s
14   misrepresentations and omissions; and (d) Defendant’s Yoga Studio memberships
15   did not have the characteristics, benefits, or quantities as promised.
16                                       COUNT III
17                    Violation of California’s False Advertising Law,
                  California Business & Professions Code §§ 17500, et seq.
18
           43.    Plaintiff hereby incorporates by reference the allegations contained in
19
     all preceding paragraphs of this complaint.
20
           44.    Plaintiff brings this claim individually and on behalf of the members of
21
     the proposed Class against Defendant. Plaintiff also brings this claim individually
22
     and on behalf of the members of the proposed California Subclass against Defendant.
23
           45.    California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
24
     et seq., makes it “unlawful for any person to make or disseminate or cause to be
25
     made or disseminated before the public in this state, ... in any advertising device ... or
26
     in any other manner or means whatever, including over the Internet, any statement,
27
     concerning ... personal property or services, professional or otherwise, or
28

     CLASS ACTION COMPLAINT                                                              11
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 13 of 21 Page ID #:13



 1   performance or disposition thereof, which is untrue or misleading and which is
 2   known, or which by the exercise of reasonable care should be known, to be untrue or
 3   misleading.”
 4         46.      Defendant engaged in a scheme of retaining and charging its customers
 5   membership fees while 100 percent of its Yoga Studios were closed. Defendant’s
 6   advertising and marketing of its Yoga Studio membership as providing access to its
 7   locations misrepresented and/or omitted the true content and nature of Defendant’s
 8   services. Defendant’s advertisements and inducements were made in and originated
 9   from California and come within the definition of advertising as contained in Bus. &
10   Prof. Code § 17500, et seq. in that the promotional materials were intended as
11   inducements to purchase Yoga Studio memberships, and are statements disseminated
12   by Defendant to Plaintiff and Class members. Defendant knew that these statements
13   were unauthorized, inaccurate, and misleading.
14         47.      Defendant’s advertising that Yoga Studio members would have access
15   to its Yoga Studio locations and that its customers would have access to its Yoga
16   Studios upon paying a membership fee is false and misleading to a reasonable
17   consumer, including Plaintiff, because Defendant in fact closed all of its Yoga
18   Studios while continuing to retain its membership fees and charge its customers for
19   Yoga Studio memberships.
20         48.      Defendant violated § 17500, et seq. by misleading Plaintiff and the
21   Class to believe that they would be owe fees only when they have access to
22   Defendant’s Yoga Studios.
23         49.      Defendant knew or should have known, through the exercise of
24   reasonable care that its advertising that customers would have unlimited access to all
25   Yoga Studio locations is false and misleading. Further, Defendant knew or should
26   have known that it was breaching its contracts with its customers and fraudulently
27   charging fees when it retained all Yoga Studio fees while all of its Yoga Studios
28   were closed.

     CLASS ACTION COMPLAINT                                                               12
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 14 of 21 Page ID #:14



 1         50.      Plaintiff and the Class lost money or property as a result of Defendant’s
 2   FAL violation because: (a) they would not have purchased or paid for Defendant’s
 3   Yoga Studio memberships absent Defendant’s representations and omission of a
 4   warning that it would retain and charge membership fees while its Yoga Studios
 5   nationwide are closed; (b) they would not have purchased Yoga Studio memberships
 6   on the same terms absent Defendant’s representations and omissions; (c) they paid a
 7   price premium for Defendant’s Yoga Studio membership based on Defendant’s
 8   misrepresentations and omissions; and (d) Defendant’s Yoga Studio memberships
 9   did not have the characteristics, benefits, or quantities as promised.
10                                        COUNT IV
11                                Breach of Express Warranty

12         51.      Plaintiff hereby incorporates by reference the allegations contained in

13   all preceding paragraphs of this complaint.

14         52.      Plaintiff brings this claim individually and on behalf of the members of

15   the proposed Class against Defendant. Plaintiff also brings this claim individually

16   and on behalf of the members of the proposed California Subclass against Defendant.

17         53.      In connection with the sale of Yoga Studio memberships, Defendant

18   issues an express warranty that customers would have access to its Yoga Studio

19   locations.

20         54.      Defendant’s affirmation of fact and promise in Defendant’s marketing

21   and signage became part of the basis of the bargain between Defendant and Plaintiff

22   and Class members, thereby creating express warranties that the services would

23   conform to Defendant’s affirmation of fact, representations, promise, and

24   description.

25         55.      Defendant breached its express warranty because Defendant does not

26   provide access to its Yoga Studio locations. In fact, Defendant has retained and

27   charged its monthly fees while 100 percent of its Yoga Studios are closed.

28

     CLASS ACTION COMPLAINT                                                              13
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 15 of 21 Page ID #:15



 1         56.    Plaintiff and the Class members were injured as a direct and proximate
 2   result of Defendant’s breach because: (a) they would not have purchased or paid for
 3   Defendant’s Yoga Studio memberships absent Defendant’s representations and
 4   omission of a warning that it would retain and charge membership fees while its
 5   Yoga Studios nationwide are closed; (b) they would not have purchased Yoga Studio
 6   memberships on the same terms absent Defendant’s representations and omissions;
 7   (c) they paid a price premium for Defendant’s Yoga Studio membership based on
 8   Defendant’s misrepresentations and omissions; and (d) Defendant’s Yoga Studio
 9   memberships did not have the characteristics, benefits, or quantities as promised.
10                                       COUNT V
11                               Negligent Misrepresentation

12         57.    Plaintiff hereby incorporates by reference the allegations contained in

13   all preceding paragraphs of this complaint.

14         58.    Plaintiff brings this claim individually and on behalf of the members of

15   the proposed Class against Defendant. Plaintiff also brings this claim individually

16   and on behalf of the members of the proposed California Subclass against Defendant.

17         59.    As discussed above, Defendant misrepresented that customers would

18   have access to its Yoga Studio locations. However, Defendant in fact closed all of

19   its Yoga Studios while continuing to retain its membership fees and charge its

20   customers for Yoga Studio memberships.

21         60.    At the time Defendant made these representations, Defendant knew or

22   should have known that these representations were false or made them without

23   knowledge of their truth or veracity.

24         61.    At an absolute minimum, Defendant negligently misrepresented and/or

25   negligently omitted material facts about its Yoga Studio memberships and services.

26         62.    The negligent misrepresentations and omissions made by Defendant,

27   upon which Plaintiff and Class members reasonably and justifiably relied, were

28

     CLASS ACTION COMPLAINT                                                            14
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 16 of 21 Page ID #:16



 1   intended to induce and actually induced Plaintiff and Class members to purchase
 2   Defendant’s Yoga Studio memberships.
 3             63.   Plaintiff and Class members would not have purchased Defendant’s
 4   Yoga Studio memberships, or would not have purchased the services on the same
 5   terms, if the true facts had been known.
 6             64.   The negligent actions of Defendant caused damage to Plaintiff and
 7   Class members, who are entitled to damages and other legal and equitable relief as a
 8   result.
                                             COUNT VI
 9
                                               Fraud
10             65.   Plaintiff hereby incorporates by reference the allegations contained in
11   all preceding paragraphs of this complaint.
12             66.   Plaintiff brings this claim individually and on behalf of the members of
13   the proposed Class against Defendant. Plaintiff also brings this claim individually
14   and on behalf of the members of the proposed California Subclass against Defendant.
15             67.   As discussed above, Defendant misrepresented that customers would
16   have access to its Yoga Studio locations. However, Defendant in fact closed all of
17   its Yoga Studios while continuing to retain its membership fees and charge its
18   customers for Yoga Studio memberships. These misrepresentations and omissions
19   were made with knowledge of their falsehood.
20             68.   The misrepresentations and omissions made by Defendant, upon which
21   Plaintiff and Class members reasonably and justifiably relied, were intended and
22   actually induced Plaintiff and Class members to Defendant’s Yoga Studio
23   memberships.
24             69.   The fraudulent actions of Defendant caused damage to Plaintiff and
25   Class members, who are entitled to damages and other legal and equitable relief as a
26   result.
27
28

     CLASS ACTION COMPLAINT                                                               15
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 17 of 21 Page ID #:17



 1                                       COUNT VII
 2                                     Unjust Enrichment
           70.    Plaintiff hereby incorporates by reference the allegations contained in
 3
     all preceding paragraphs of this complaint.
 4
           71.    Plaintiff brings this claim individually and on behalf of the members of
 5
     the proposed Class against Defendant. Plaintiff also brings this claim individually
 6
     and on behalf of the members of the proposed California Subclass against Defendant.
 7
           72.    Plaintiff and members of the Class conferred benefits on Defendant by
 8
     paying, and being charged, membership fees while 100 percent of Defendant’s Yoga
 9
     Studios were and remain closed.
10
           73.    Defendant has knowledge of such benefits.
11
           74.    Defendant has been unjustly enriched in retaining the revenues derived
12
     from Plaintiff and Class members’ membership fees. Retention of those moneys
13
     under these circumstances is unjust and inequitable because Defendant is retaining
14
     its customers full membership fees while 100 percent of its Yoga Studios remain
15
     closed. These misrepresentations and charges caused injuries to Plaintiff and
16
     members of the Class because they would not have paid Defendant’s membership
17
     fees had the true facts been known.
18
           75.    Because Defendant’s retention of the non-gratuitous benefits conferred
19
     on it by Plaintiff and members of the Class is unjust and inequitable, Defendant must
20
     pay restitution to Plaintiff and members of the Class for their unjust enrichment, as
21
     ordered by the Court.
22
                                      COUNT VIII
23                                Money Had and Received
24         76.    Plaintiff hereby incorporates by reference the allegations contained in
25   all preceding paragraphs of this complaint.
26         77.    Plaintiff brings this claim individually and on behalf of the members of
27   the proposed Class against Defendant. Plaintiff also brings this claim individually
28

     CLASS ACTION COMPLAINT                                                            16
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 18 of 21 Page ID #:18



 1   and on behalf of the members of the proposed California Subclass against Defendant.
 2         78.    Defendant received money in the form of membership fees that was
 3   intended to be used for the benefit of Plaintiff and the Class, those membership fees
 4   were not used for the benefit of Plaintiff and the Class, and Defendant has not given
 5   back or refunded the wrongfully obtained money and membership fees to Plaintiff
 6   and the Class.
 7         79.    Defendant obtained rough money in the form of membership fees that
 8   was intended to be used to provide Yoga Studio access to Plaintiff and the Class.
 9   However, Defendant has retained and charged its membership fees while 100 percent
10   of its Yoga Studios were and remain closed.
11                                        COUNT IX
12                                        Conversion

13         80.    Plaintiff hereby incorporates by reference the allegations contained in

14   all preceding paragraphs of this complaint.

15         81.    Plaintiff brings this claim individually and on behalf of the members of

16   the proposed Nationwide Class against Defendant. Plaintiff also brings this claim

17   individually and on behalf of the members of the proposed California Subclass

18   against Defendant.

19         82.    Plaintiff and members of the Class had a right to retain their

20   membership fees while all of Defendant’s Yoga Studios were and remain closed;

21   Defendant intentionally retained and charge the Plaintiff’s and Class members’

22   monthly membership fees while Defendant’s Yoga Studios were closed; Plaintiff and

23   Class members did not consent to Defendant’s retaining such fees while Defendant’s

24   Yoga Studios are closed; Plaintiff and Class members were harmed through

25   Defendant’s retention and charging of their membership fees; Defendant’s conduct

26   was a substantial factor in causing Plaintiff and Class members’ harm.

27
28

     CLASS ACTION COMPLAINT                                                            17
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 19 of 21 Page ID #:19



 1                                          COUNT X
 2                                      Breach of Contract
           83.    Plaintiff hereby incorporates by reference the allegations contained in
 3
     all preceding paragraphs of this complaint.
 4
           84.    Plaintiff brings this claim individually and on behalf of the members of
 5
     the proposed Nationwide Class against Defendant. Plaintiff also brings this claim
 6
     individually and on behalf of the members of the proposed California Subclass
 7
     against Defendant.
 8
           85.    Defendant entered into contracts with Plaintiff and Class members to
 9
     provide access to Yoga Studio facilities in exchange for the payment of membership
10
     fees. Defendant has breached these contracts by retaining and charging Class
11
     members’ membership fees while 100 percent of its Yoga Studios remain closed.
12
     Plaintiff and Class members have suffered an injury through the payment of
13
     membership fees while not having access to Defendant’s Yoga Studios.
14
15                                 PRAYER FOR RELIEF
16         WHEREFORE, Plaintiff, individually and on behalf of others similarly
17   situated, seek judgment against Defendant, as follows:
18         a)    For an order certifying the certifying the Nationwide Class under Rule 23
19               of the Federal Rules of Civil Procedure and naming Plaintiff Weiler as a
20               representative of the Class and Plaintiff’s attorneys as Class Counsel to
21               represent the Class;
22         b)    For an order certifying the California Subclass under Rule 23 of the
23               Federal Rules of Civil Procedure and naming Plaintiff as representative of
24               the California Subclass and Plaintiff’s attorneys as Class Counsel to
25               represent the California Subclass members;
26         (c) For an order finding in favor of Plaintiff, the Class, and California
27               Subclass on all counts asserted herein;
28

     CLASS ACTION COMPLAINT                                                              18
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 20 of 21 Page ID #:20



 1         (d) For compensatory, statutory, and punitive damages in amounts to be
 2              determined by the Court and/or Jury;
 3         (e) For prejudgment interest on all amounts awarded;
 4         (f) For an order of restitution and all other forms of equitable monetary
 5              relief;
 6         (g) For injunctive relief as pleaded or as the Court may deem proper; and
 7         (h) For an order awarding Plaintiff and the Class their reasonable attorneys’
 8              fees, expenses, and costs of suit.
 9
                                       JURY DEMAND
10
           Plaintiff demands a trial by jury on all causes of action and issues so triable.
11
12
13   Dated: April 15, 2020            BURSOR & FISHER, P.A.
14
                                      By:   /s/ Brittany S. Scott
15                                              Brittany S. Scott
16                                    Yeremey Krivoshey (State Bar No. 295032)
17                                    Brittany S. Scott (State Bar No. 327132)
                                      1990 North California Blvd., Suite 940
18                                    Walnut Creek, CA 94596
                                      Telephone: (925) 300-4455
19                                    Facsimile: (925) 407-2700
20                                    E-mail: ykrivoshey@bursor.com
                                              bscott@bursor.com
21
                                      BURSOR & FISHER, P.A.
22                                    Scott A. Bursor (State Bar No. 276006)
                                      2665 S. Bayshore Dr., Suite 220
23                                    Miami, FL 33133-5402
24                                    Telephone: (305) 330-5512
                                      Facsimile: (305) 676-9006
25                                    E-Mail: scott@bursor.com
26                                    Attorneys for Plaintiff
27
28

     CLASS ACTION COMPLAINT                                                              19
Case 2:20-cv-03496-GW-JEM Document 1 Filed 04/15/20 Page 21 of 21 Page ID #:21



 1   CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2
     I, Brittany S. Scott, declare as follows:
 3
           1.     I am an attorney at law licensed to practice in the State of California and
 4
     I am member of the bar of this Court. I am an associate at Bursor & Fisher, P.A.,
 5
     counsel of record for Plaintiff in this action. I have personal knowledge of the facts
 6
     set forth in this declaration and, if called as a witness, I could and would competently
 7
     testify thereto under oath.
 8
           2.     The Complaint filed in this action is filed in the proper place for trial
 9
     under Civil Code Section 1780(d) in that a substantial portion of the events alleged
10
     in the Complaint occurred in this District.
11
           3.     I declare under the penalty of perjury under the laws of the State of
12
     California and the United States that the foregoing is true and correct and that this
13
     declaration was executed at Oakland, California this 15th day of April, 2020.
14
15                                                        /s/ Brittany S. Scott
                                                              Brittany S. Scott
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                               20
